1
                                                                              JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
         REGINO MORALES, on behalf of               Case No. 2:18-cv-09457-AB (JCx)
11       himself and all others similarly
         situated,                                  ORDER GRANTING PLAINTIFF’S
12                                                  MOTION TO REMAND
13                      Plaintiffs,

14       v.

15       CAMELBAK PRODUCTS, LLC;
         VISTA OUTDOORS, INC.; and DOES
16       1 through 50 inclusive,
17                      Defendants.
18
              Plaintiff Regino Morales (“Plaintiff”) filed a Complaint in Los Angeles County
19
     Superior Court on September 17, 2018. (“Complaint,” Dkt. No. 1-1.) The Complaint
20
     alleges that Defendants Camelbak Products, LLC and Vista Outdoors, Inc.
21
     (collectively, “Defendants”) violated various California labor laws. Id. On November
22
     7, 2018, Defendants removed the case to this Court. See Notice of Removal (“NOR,”
23
     Dkt. No. 1). On December 6, 2018, Plaintiff filed a Motion to Remand. (“Motion,”
24
     Dkt. No. 14.)1 Defendants filed an Opposition, and Plaintiff filed a Reply. (Dkt. Nos.
25
26   1
       It appears that Plaintiff’s meet-and-confer efforts did not satisfy Local Rule 7-3
27   because he did not raise with Defendants the amount in controversy as the basis of the
     motion. The Court will nevertheless decide the motion on the merits because the issue
28   is jurisdictional.
                                                1
1    16, 17.) On February 6, 2019, the Court took the Motion under submission. For the
2    following reasons, the Court GRANTS Plaintiff’s Motion.
3       I.      BACKGROUND
4            Plaintiff was employed by Defendants as a non-exempt employee. Compl. ¶ 2.
5    According to Plaintiff, Defendants “have had a consistent policy of failing to pay
6    wages, including minimum and overtime wages, to Plaintiff and other non-exempt
7    employees in the State of California.” Id. Plaintiff similarly alleges that “Defendants
8    have had a consistent policy of failing to provide Plaintiff and other similarly situated
9    employees or former employees within the State of California” uninterrupted meal
10   and rest periods, compensation for unprovided meal and rest periods, wages owed to
11   them upon termination or resignation, and accurate wage statements. Id. ¶¶ 17, 19,
12   20, 21.
13           Based on these allegations, Plaintiff filed his Complaint in Los Angeles County
14   Superior Court on September 17, 2018. Id. at 1. The Complaint asserts seven causes
15   of action: (1) Failure to Pay Overtime Wages; (2) Failure to Pay Minimum Wages; (3)
16   Failure to Provide Meal Periods; (4) Failure to Provide Rest Periods; (5) Failure to
17   Pay Due Wages at Termination; (6) Failure to Provide Accurate Wage Statements;
18   and (7) Unfair Competition under California Business and Professions Code section
19   17200. Compl. at 1. Plaintiff brings these claims on behalf of a putative class. Id. ¶
20   1. The Complaint defines the “Non-Exempt Employee Class” as “[a]ll current or
21   former employees of Defendants within the State of California at any time
22   commencing four years preceding the filing of Plaintiff’s complaint up until the time
23   that notice of the class action is provided to the class.” Id. ¶ 22. Plaintiff and the
24   members of the Non-Exempt Employee Class allege the first and second cause of
25   action. Id. The “Meal Period Class” and “Rest Period Class” is similarly composed of
26   “[a]ll current and former employees of Defendants” who qualified for a meal or rest
27   period and allege the third and fourth causes of action. Id. The “Late Pay Class”
28   asserts the fifth cause of action, and the “Wage Statement Class” asserts the sixth
                                                 2
1    cause of action. Id.
2        II.      LEGAL STANDARD
3              A defendant may remove a civil action filed in state court to federal court when
4    the federal district court has original jurisdiction over the action. 28 U.S.C. § 1441(a).
5    “A suit may be removed to federal court under 28 U.S.C. § 1441(a) only if it could
6    have been brought there originally.” Sullivan v. First Affiliated Sec., Inc., 813 F.2d
7    1368, 1371 (9th Cir. 1987).
8              Pursuant to the Class Action Fairness Act (“CAFA”), federal district courts
9    have original jurisdiction over certain class actions. 28 U.S.C. § 1332(d)(2). In order
10   to remove a case under CAFA, the defendant must establish that (1) the parties are
11   minimally diverse, (2) the proposed class has more than 100 members, and (3) the
12   total amount in controversy exceeds $5 million. 28 U.S.C. § 1332(d); Serrano v. 180
13   Connect, Inc., 478 F.3d 1018, 1020–21 (9th Cir. 2007).
14       III.     DISCUSSION
15             Plaintiff argues that this action should be remanded to Los Angeles County
16   Superior Court. Plaintiff claims Defendants have not carried their burden of proving
17   the requisite amount in controversy by a preponderance of the evidence.
18             A. CAFA Requirements
19             As noted above, CAFA jurisdiction requires minimal diversity, a class of over
20   100 members, and an aggregate amount in controversy over $5 million. Serrano, 478
21   F.3d at 1020–21. The parties do not dispute that Plaintiff’s class is larger than 100
22   members and that the parties are minimally diverse.2 Thus, the Court must determine
23   only whether Defendants have satisfied the amount in controversy requirement.
24             B. Defendants Do Not Establish By a Preponderance of The Evidence That
25                The Amount in Controversy Exceeds $5,000,000.
26             In assessing the amount in controversy, courts first look to the allegations in the
27
     2
      The class size is 210 (NOR, at p. 8), and Vista has Utah citizenship (Larson Decl.
28   ¶3), which is diverse from Plaintiff.
                                                   3
1    complaint. Ibarra v. Manheim Invs., Inc., 775 F.3d 1193, 1197 (9th Cir. 2015).
2    Courts can accept a plaintiff’s good faith allegation of the amount in controversy. Id.
3    But if the “plaintiff’s complaint does not state the amount in controversy, the
4    defendant’s notice of removal may do so.” 28 U.S.C. § 1446(c)(2)(A); Dart Cherokee
5    Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 551 (2014). “[N]o antiremoval
6    presumption attends cases invoking CAFA.” Dart Cherokee, 135 S. Ct. at 554
7    (2014). “[T]he defendant seeking removal bears the burden to show by a
8    preponderance of the evidence that the aggregate amount in controversy exceeds $5
9    million.” Id. The parties then “may submit . . . summary-judgment-type evidence
10   relevant to the amount in controversy at the time of removal.” Ibarra, 775 F.3d at
11   1197 (citing Singer v. State Farm Mut. Auto. Ins. Co., 116 F.3d 373, 377 (9th Cir.
12   1997)) (internal quotation marks omitted). “[W]hen the defendant's assertion of the
13   amount in controversy is challenged by plaintiffs in a motion to remand, the Supreme
14   Court has said that both sides submit proof and the court then decides where the
15   preponderance lies.” Ibarra, 775 F.3d at 1198.
16         Here, the Complaint does not state an aggregate amount in controversy for the
17   putative class. (Dkt. No. 1-1.) With their NOR, Defendants submitted a declaration
18   from Stuart Larson, Vice President of Human Resources for Vista Outdoor, Inc., that
19   they claim demonstrates that the amount in controversy does exceed $5 million. See
20   Decl. Stuart Larson (Dkt. No. 1-5). In opposing the Motion, Defendants filed no
21   additional evidence but instead rely solely on the Larson Declaration. See Opp’n
22   (Dkt. No. 16). The only adjustments Defendants made to its calculations were to some
23   of its assumptions. According to Defendants, the declaration shows that Plaintiff’s
24   allegations place at least $6,459,188.50 in controversy. Defendants break down their
25   calculations as follows:
26
27
28
                                               4
1
                             Claim                       Amount in Controversy3
2
           Unpaid Overtime and Minimum Wages $899,746.76
3
           Unpaid Meal Period Premiums                 $1,767,101.82
4
           Unpaid Rest Break Premiums                  $1,767,101.82
5
6          Waiting Time Penalties                      $327,650.40

7          Inaccurate Wage Statements                  $405,750.00

8          Attorneys’ Fees                             $1,291,837.70*
9          Total                                       $6,459,188.50
10   See Opp’n, at pp. 10-15; NOR, at p. 8-11.
11                 1. Defendants’ Calculations For Several Claims Are Not Limited to
12                   the Number of Members in the Respective Sub-Classes, So These
13                   Amounts Are Unsupportable.
14         Plaintiff takes issue with multiple aspects of these calculations, but the critical
15   deficiency Plaintiff identifies is Defendants’ inclusion of all non-exempt employees in
16   each subclass in determining the amount in controversy. Plaintiff’s first cause of
17   action for Failure to Pay Overtime Wages seeks penalties for Plaintiff and members of
18   the Non-Exempt Employee Class who worked “in excess of eight hours per day
19   and/or forty hours per week,” but Defendants did not limit their calculations to
20   employees within this narrower scope. Instead, they included all non-exempt
21   employees during the relevant four-year period in their calculations. See Larson Decl.
22   ¶ 3 (“At the time of removal, I had such filters and searches performed for
23   Defendants’ nonexempt employees in California from 9/18/2014 to 9/17/2018”).
24         Similarly, Plaintiff’s third cause of action narrows the Meal Period Class to
25
     3
26    Some of Defendants’ calculations have errors because sometimes they used 27,182
     workweeks instead of 27,676 workweeks, as stated in Stuart Larson’s Declaration.
27   However, the difference is immaterial because, as discussed below, the calculations
     are otherwise based on unreasonable assumptions that render the entire calculation
28   unreasonable.
                                                5
1    “those who worked shifts of five (5) hours or more,” and Plaintiff’s fourth cause of
2    action narrows the Rest Period Class to those who “worked shifts of four (4) hours or
3    more.” Compl. ¶ 22. Again, however, Defendants did not limit their calculations to
4    employees who qualified for the rest and meal periods, but included all non-exempt
5    employees, regardless of their shifts, during the relevant four-year period. See Larson
6    Decl. ¶ 3.
7          Defendants’ inclusion of all 210 non-exempt employees—rather than those who
8    belong to the relevant subclasses—prevents the Court from adopting their unpaid
9    overtime, meal period, and rest period calculations. Defendants have not
10   demonstrated that they attempted to limit their calculations to employees within the
11   defined subclasses. If Defendants could not have filtered or searched the data of non-
12   exempt employees, then they should have provided evidence to that effect. Instead,
13   the sole piece of evidence on which Defendants’ rely, Stuart Larson’s declaration,
14   does not mention distinctions among non-exempt employees. The only evidence
15   before the Court therefore reveals no effort by Defendants to adhere to the
16   Complaint’s class definitions, even after it was directly challenged by Plaintiff in the
17   Motion for Remand.
18         By including employees who are not putative class members, Defendants
19   calculated the amount in controversy for several claims using broader sub-class
20   definitions than those that Plaintiff asserts. In doing so, Defendants likely inflated the
21   amount in controversy. See Miller v. A-1 Express Delivery Servs., Inc., 2017 WL
22   462406, at *5 (N.D. Cal. Feb. 3, 2017) (remanding a case due to the defendant’s
23   failure to establish the amount in controversy where the defendant “based its amount
24   in controversy calculations on an incorrect class definition”). Because Defendants
25   have not provided any evidence about what portion of their non-exempt employees
26   worked in excess of eight hours per day or qualified for meal and rest periods, the
27   Court has no way to discern the extent to which Defendants overstated the amount in
28   controversy for these claims. Thus, “[t]he uncertainty regarding the number of
                                                6
1    putative class members affects the entirety of the amount in controversy calculations.”
2    Id. These three claims—for unpaid overtime and unpaid meal period and rest period
3    premiums—account for more than $4.3 million of Defendants’ $6.4 million amount in
4    controversy. Because the calculations for these claims are unsupportable, the
5    Defendants’ have not established by a preponderance of the evidence that the amount
6    in controversy exceeds $5 million.
7          2. Defendants’ Calculations Are Based On Unreasonable Assumptions of
8             Violation Rates.
9          Defendants first assume that all non-exempt employees worked an hour and
10   fifteen minutes of unpaid overtime per week due to rounding. See NOR, at p. 1.
11   Defendants then reduced the violation to one hour per week and provided evidentiary
12   support to ground this assumption. See Opp’n, at p. 10-11. District courts have held
13   that one hour of overtime per week was reasonable given allegations of “consistent”
14   failure to pay overtime. See Hull v. Mars Petcare US, Inc., 2018 WL 3583051, at *4
15   (C.D. Cal. July 25, 2018) (assumption of one-hour-a-week violation was reasonable);
16   Ray v. Wells Fargo Bank, N.A., 2011 WL 1790123, at *7 (C.D. Cal. May 9, 2011)
17   (assumption of one hour of overtime reasonable given allegation of “consistent”
18   failure to pay overtime); Jimenez v. Allstate Ins. Co., 2011 WL 65764, at *3 (C.D.
19   Cal. Jan. 7, 2011) (assumption of one hour of unpaid overtime per week based on
20   “consistent” overtime work); see also Reyes v. Carehouse Healthcare Ctr. LLC, 2017
21   WL 2869499, at *3-4 (C.D. Cal. July 5, 2017) (assumption of one hour of overtime
22   appropriate given allegation of “regular” violation). The Court finds this assumption
23   of one hour of overtime per week reasonable and persuasive.
24         When they first removed the case, Defendants assumed a 100% violation rate of
25   five missed meal periods per week, and five missed rest periods per week for all non-
26   exempt employees and all relevant workweeks. See NOR, at p. 8-9. In opposition to
27   this motion, Defendants argued that assuming a 100% violation rate is appropriate, but
28   nevertheless offered a calculation based on a reduced violation rate of 60%, which is
                                              7
1    three missed meal periods and three missed rest periods per 5-day work week. See
2    Opp’n at 11. Defendants reduced the violation rate from 100% to 60%, but that is still
3    a high number, as it means employees missed meal and rest breaks significantly more
4    often than they received them. Regardless, Defendants do not justify how either rate
5    can be assumed from a “consistent policy” as alleged in Plaintiff’s Complaint. See
6    Roth v. Comerica, 799 F. Supp. 2d 1107, 1125 (C.D. Cal. 2010) (rejecting defendants’
7    calculation because they “proffered no evidence demonstrating that it is more likely
8    that class members missed meal and rest periods three times a week than that they
9    missed them three times a month”).
10         District courts have varied on what assumptions of violation rates are
11   reasonable. See Vasserman v. Henry Mayo Newhall Mem. Hosp., 65 F. Supp. 3d 932,
12   980-81 (C.D. Cal. 2014) (discussing that certain district courts disagree as to whether
13   defendants may assume certain variables, many refuse calculations based on variables
14   not clearly suggested by the complaint or supported by evidence, and others have
15   relied on calculations without a clear basis). Defendants have also cited to courts
16   assuming a range of violation rates for meal and rest periods. Compare Bryant v.
17   NCR Corp., 284 F. Supp. 2d 1147, 1151 (S.D. Cal. 2018) (found assumption of three
18   missed breaks per week proper where complaint provided no guidance on violation
19   rate) with Sanchez v. Capital Contractors, 2014 WL 4773961, at *3 (N.D. Cal. Sept.
20   22, 2014) (allegations of “systematic,” “regular,” and “consistent” violations
21   supported assumption of one missed meal break and one missed rest break for each
22   week as reasonable). Defendants argue that they can assume a 100% or 60% violation
23   rate to calculate exposure under CAFA because the Complaint proffers no detail as to
24   the frequency of the failure to provide meal and rest periods. See Opp’n at 8-10.
25   However, Defendants cannot “improperly shift the burden to plaintiff to refute
26   speculative assertion of jurisdiction and establish that there is no jurisdiction” when
27   Defendants are exclusively in possession of information that can calculate violation
28   rates. Vasserman, 65 F. Supp. 3d at 982.
                                                8
1          “[A] damages assessment may require a chain of reasoning that includes
2    assumptions,” but those assumptions must be reasonable. Ibarra, 775 F.3d at 1199.
3    While it is true that the Complaint’s language only refers to a “consistent policy” of
4    unlawful activity, the burden remains on Defendants to prove “that its estimated
5    amount in controversy relied on reasonable assumptions.” Id. at 1197. Defendants’
6    calculations applying a 60% violation rate of the unpaid meal and rest periods, the two
7    most significant claims, find no evidentiary support in the record. See Garza v.
8    Brinderson Constructors, Inc., 178 F. Supp. 3d 906, 912 (N.D. Cal. 2016) (finding
9    assumption of one violation per week reasonable based on the allegations of
10   “regularly and consistently fail[ing] to provide uninterrupted meal and rest periods”).
11   The Court would have to rely on “speculation and conjecture” to adopt Defendants’
12   calculations. Ibarra, 775 F.3d at 1197. It cannot do so.
13         Plaintiff’s fifth cause of action for Failure To Pay Due Wages At Termination
14   rely on “the wages owed to them as a consequence of overtime wages, minimum
15   wages, and meal and rest period violations.” Compl. ¶ 59. Plaintiff’s sixth cause of
16   action for Failure To Provide Accurate Wage Statements relies on, “among other
17   things, pay due and owing for meal and rest break law violations and hours worked
18   that were not paid.” Compl. ¶ 59. Finally, Defendants’ estimates for Plaintiff’s
19   attorneys’ fees are calculated to be 25 percent of the aggregate amount in controversy,
20   so it is, in turn, based on assumptions that are unsupported and speculative. See
21   Rodriguez v. US Bank Nat’l. Ass’n., 2016 WL 5419403, at *7 (C.D. Cal. Sept. 26,
22   2016) (concluding “that defendant’s estimate of attorneys’ fees is too indefinite to be
23   credible”).
24         In sum, Defendants’ damages calculation is not reasonable. Essentially all of
25   Defendants’ calculations are inflated because they depend on the entire class of
26   employees and are not tailored to the number of employees in the applicable subclass
27   for each claim. See NOR, at pp. 8-10. Two of Defendants’ largest calculations, based
28   on the failure to pay rest break and meal period premiums, utilize high violation rate
                                               9
1    assumptions without reasonable ground. Finally, the attorneys’ fee calculation derives
2    from these unreasonable calculations and is therefore itself unreasonable. The Court
3    therefore cannot rely on any of those calculations, and Defendants have failed to carry
4    their burden of establishing that the amount in controversy exceeds $5 million.
5    Accordingly, CAFA does not establish subject matter jurisdiction over this case.
6       IV.   CONCLUSION
7          For the foregoing reasons, the Court GRANTS Plaintiff’s Motion to Remand.
8    The matter is remanded to Los Angeles County Superior Court.
9
10   IT IS SO ORDERED.
11
12   Dated: March 19, 2019
                                           _______________________________________
13                                         HONORABLE ANDRÉ BIROTTE JR.
14                                         UNITED STATES DISTRICT COURT JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              10
